                                                                                   FILED
                                                                          U.S OISTRiCT COURT
                                                                             AUGUSTA Div.
                     IN THE UNITED STATES DISTRICT COURT
                                                                         20I9JUL3O PH3:29
                   FOR THE SOUTHERN DISTRICT OF GEORGIA

                                                                        clerka, .,
                                  DUBLIN DIVISION                            so. u|u. Vi-'GA.
JOHNATHAN L. ROBERTS,

             Plaintiff,

      V.                                               CV 319-058


DONNA THOMPKINS; JOHN TD A. RR;
and MUSCOGEE COUNTY SHERIFF,

             Defendants.



                                       ORDER




      Plaintiff filed this case in the Southern District of Georgia even though the named

defendants are located in Muscogee County, Georgia, and the events in Plaintiffs complaint

allegedly occurred in Muscogee County. ("See doc. no. 1.) Because Muscogee County is in

the Middle District of Georgia, the proper venue is the Columbus Division of the Middle

District of Georgia. 28U.S.C. § 1391(b).

      In the interest of justice, instead of dismissing this action, the Court ORDERS it

TRANSFERRED to the Middle District of Georgia, Columbus Division.                 28 U.S.C.

§ 1406(a). The Court also DIRECTS the Cl^ to forward the file to that District.

      SO ORDERED this              ay of                ,2019, at Augusta, Georgia.




                                            ITED STATES DISTRICT JUDGE
